OPINION — AG — ** TITLE — STATE PROPERTY — DEED OF CONVEYANCE ** WHEN THE STATE OF OKLAHOMA ACQUIRES TITLE TO REAL PROPERTY FOR A GOVERNMENT PURPOSE ON JUNE 30, WHICH PROPERTY WAS PREVIOUSLY UNDER PRIVATE OWNERSHIP, AND THE DEED OF CONVEYANCE IN THEREAFTER FILED OF RECORD WITH THE COUNTY CLERK DURING THE NEXT MONTH OF JULY, AND THE PRIVATE GRANTOR HAS PREVIOUSLY PAID IN FULL AND IN A TIMELY MANNER THE AD VALOREM TAXES ON THE PROPERTY DUE NOVEMBER 1 OF THE SAME YEAR OF THE CONVEYANCE, THE PROPERTY IS RELIEVED OF ALL LIABILITY FOR AD VALOREM TAXATION FROM AND AFTER THE DAY OF CONVEYANCE, BY OPERATION OF OKLAHOMA CONSTITUTION, ARTICLE X, SECTION 6
AND 68 O.S. 24232 [68-24232], AND ALL TAXES PAID COVERING THE PERIOD FROM AND AFTER JULY 1 OF THE YEAR OF CONVEYANCE MAY BE RECOVERED. (EXEMPTION FROM TAX, AD VALOREM, PROPERTY TAX, TAX REFUNDS) CITE: 68 O.S. 24232 [68-24232] 68 O.S. 24303 [68-24303] [68-24303](A), OPINION NO. 75-169, ARTICLE X, SECTION 6 (JAMES B. FRANKS)